Citation Nr: 1530174	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  10-46 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for Hepatitis C.

2.  Entitlement to service connection for Hepatitis C.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel




INTRODUCTION

The Veteran had active duty service from June 1969 to November 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the claim to reopen the issue of entitlement to service connection for Hepatitis C.

The Board notes that, in addition to the paper claims file, there are electronic claims files associated with the Veteran's claim.  The Board has reviewed the documents in both the paper claims file and the electronic claims files.

The issue of entitlement to service connection for Hepatitis C is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed rating decision, dated in January 2006, the RO denied the Veteran's claim for service connection for Hepatitis C.

2.  Assuming its credibility, the evidence associated with the claims file subsequent to the January 2006 decision is neither cumulative nor redundant, and by itself or in connection with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim of entitlement to service connection for Hepatitis C.


CONCLUSIONS OF LAW

1.  The January 2006 decision that denied the Veteran's claim for service connection for Hepatitis C is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2006).  

2.  New and material evidence having been received, the claim for service connection for Hepatitis C is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  In light of the full grant of the benefit sought on appeal, any error in providing appropriate notice or assistance would be harmless error.

Analysis -New and Material Evidence Claim for Hepatitis C

In January 2006, the Veteran's claim for service connection for Hepatitis C was denied by the RO.  The evidence of record at that time included service treatment records, as well as 2005 VA medical center (VAMC) treatment records.  The Veteran did not appeal the decision, nor was new and material evidence associated with the record within one year of the decision; therefore, the decision became final.  

Final decisions may only be reopened on the basis of new and material evidence.  New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans v. Brown, 9 Vet. App. 273, 284 (1996).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

Since the January 2006 decision, evidence submitted includes a September 2009 lay statement that the Veteran and two other member of his post were injured by friendly fire in 1968 and that he tried to stop the bleeding of one of the other soldiers and became covered in his blood.  He also stated he had to touch multiple dead bodies while he himself had cuts and open wounds.  He further stated that when he received an air gun vaccination in service that the soldier before him started bleed as result and then the same air gun was used.  Lastly he stated he had blood poisoning from being hit by shrapnel while in service.  Evidence also includes an August 2010 Decision Review Officer hearing in which the Veteran in which the Veteran reiterated that he had come in contact with the blood of other soldiers, including getting blood in his mouth from another soldier.  He also stated that after he was discharged he complained of headaches and being tired for no reason, as well as memory problems.  He also stated he never engaged in any high risk activities such as tattoos or intravenous drug use.  Finally, the Veteran stated in his November 2010 VA 9 substantive appeal that his records from the VAMC from 1971 through 2005 would demonstrate that he had night sweats, headaches, and loss of weight complaints, which he attributed to Hepatitis C.  VA subsequently obtained these outstanding treatment records, which confirm headaches as well as night sweats and dizziness on multiple dates including December 1982 and July 1983.      

Assuming the credibility of the statements and evidence above for the sole purpose of determining whether new and material evidence has been received, the above evidence is new, as it came into existence after the issuance of the January 2006 decision and could not have been considered by prior decision makers.  Moreover, it is material as it addresses the in service events that the Veteran feels caused his Hepatitis C, as well as the possibility of substantiating a nexus between the Veteran's service and his Hepatitis C though alleged continuing medical symptoms from the 1980's, which were elements of service connection that were previously unsubstantiated.  

New and material evidence having been received, reopening of the previously denied claim of service connection for Hepatitis C is warranted.  


ORDER

New and material evidence having been received; the claim of entitlement to service connection for Hepatitis C is reopened.


REMAND

The Veteran essentially contends that he contracted chronic Hepatitis C in service, either through exposure to the blood of either soldiers, air gun vaccinations, or blood poisoning.  See e.g. September 2009 lay statement.  

The Veteran has reported having received treatment for Hepatitis C from John Ward, M.D. (a gastroenterologist) and Jane Moore, M.D. (a dermatologist).  The Board finds that these records are relevant to the current claim.  Upon remand the Veteran should be contacted to provide VA with permission to obtain these private medical records.  

Next, in January 2011, the Veteran's treatment records from the Columbus VAMC were requested for the period from February 1971 to January 2005 with a notation that a negative reply was needed if there were no records; however only records from May 1982 to February 1990 were associated with the claims file.  A request for outstanding relevant records from February 1971 through April 1982; and February 1990 through January 2005 should again be made, and if these files are not available, a negative response should be documented in the claims file.  

Next, under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  

As stated above, evidence submitted includes a September 2009 lay statement that the Veteran and two other members of his post were injured by friendly fire in 1968 and that he tried to stop the bleeding of one of the other soldiers and became covered in his blood.  He also stated he had to touch multiple dead bodies while he himself had cuts and open wounds.  He further stated that he received an air gun vaccination in service after the gun had made another soldier bleed.  The Veteran is competent to report that he was exposed to the blood of other soldiers and that he received an air gun vaccination in service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lastly he stated he had blood poisoning from being hit by shrapnel while in service.  The Board notes that although the Veteran contends that he had blood poisoning in 1969 in Saigon, service treatment records show an incident of blood poisoning in the right leg in November 1970, and that the Veteran was treated at Fort Meade, as well as personnel records listing "excessive bleeding" of the right leg as a wound in May 1969.  

The Veteran also contends that after he was discharged he complained of headaches and being tired for no reason, as well as memory problems, and subsequently VA obtained outstanding VAMC treatment records, which confirm headaches, night sweats and dizziness on multiple dates including December 1982 and July 1983.  However, it must be noted that the Veteran was diagnosed with tuberculosis during service in September 1971, and was subsequently granted service connection for such disability immediately upon service discharge and in receipt of a 100 percent rating from 1971 to 1983.  

Finally, the Veteran also stated he never engaged in an high risk activities such as tattoos or intravenous drug use.  The Board notes, however, that the service records from October 1971 note that while the Veteran was on convalescent leave during service he was charged with sleeping on the beach and possession of "dangerous drugs" although it is not clear what specific drug he was found in possession of.  

The Veteran has demonstrated evidence of a current disability, Hepatitis C, and the Veteran is competent to report that he experienced events in service including an air gun vaccination and having come in contact with the blood of others.  His treatment records also demonstrate recurrent symptoms of an unknown etiology in the 1980's that the Veteran claims indicate a relationship between service and his current Hepatitis C, although these contentions cannot be substantiated without a medical opinion.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991) (holding that the rating board cannot substitute its own medical judgment for that of medical professionals).  As such, the Veteran should be afforded a VA examination to address the nature and etiology of his Hepatitis C.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran to ask him to provide VA with permission to obtain medical records from Dr. John Ward, and Dr. Jane Moore.  If he provides the necessary releases, contact the clinician(s) for any outstanding relevant treatment records.  

2.  Request outstanding Columbus VAMC records from February 1971 through April 1982; and February 1990 through January 2005, and if these records are not available, a negative response should be documented in the claims file.  

3.  Schedule the Veteran for an examination to determine the nature and etiology of his Hepatitis C.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must reflect that the claims file was reviewed in conjunction with the examination.

Specifically, the examiner must determine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's Hepatitis C began in or is etiologically related to any incident of the Veteran's military service.

The entire claims file should be reviewed (the service treatment records are in white envelopes), however attention is invited to:

(i) The Veteran's contentions that his Hepatitis C could have been transmitted through air gun vaccination; one of the multiple times he was exposed to blood or dead bodies; or his incident of blood poisoning in service; 

(ii) Personnel records listing "excessive bleeding" of the right leg as a wound in May 1969;

(iii) The November 1970 service treatment record involving blood poisoning in the right leg which was treated at Fort Meade;

(iv) The fact that the Veteran was diagnosed with active tuberculosis in September 1971.

(v) The Veteran's VAMC treatment records from the 1970's and 1980's (and any other relevant records associated with the claims file) that show treatment for tuberculosis.  The Veteran is service connected for tuberculosis and was in receipt of a 100 percent rating from 1971 to 1983. 

(vi) Furthermore, if possible the examiner should attempt to clarify what "dangerous drugs" the Veteran was in possession of during service in 1971 as noted in his October 1971 service treatment records, and if used by the Veteran, whether they are as likely as not the cause of his current Hepatitis C.  

All findings must be reported in detail and all indicated testing must be accomplished.  The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim on the merits.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


